Citation Nr: 1732224	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F. S.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before a Veterans Law Judge in October 2010, a transcript of which is in the record before the Board.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  A May 2017 VA letter notified the Veteran of this fact.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2015), VA offered the Veteran an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded later that month that he did not wish to appear at another Board hearing.  

When this claim was before the Board in January 2011 and June 2014, it was remanded for additional development and adjudicative action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2014 remand requested that the Veteran be provided a VA examination to determine the etiology of his claimed pulmonary disability.  The examiner was requested to state an opinion with respect to each pulmonary disorder present during the period of the claim as to whether there was a 50 percent or better probability that the disorder was etiologically related to the Veteran's active service, to include his exposure to aircraft fuels and dust.

The Veteran was provided a VA examination in November 2015.  The corresponding Disability Benefits Questionnaire (DBQ) provides the medical opinion that it was at least as likely as not (50/50 probability) that the Veteran's chronic obstructive pulmonary disease that progressed into emphysema was not etiologically related to the Veteran's active service, to include his exposure to aircraft fuels and dust, but to prolonged smoking of cigarettes with the additive effects of smoking marijuana.  Cigarette smoking was a known and main cause of chronic obstructive pulmonary disease.

Initially, the Board notes that the VA medical opinion was obtained prior to the association of VA outpatient treatment records.  The June 2014 Board remand had requested that the outstanding VA treatment records be obtained prior to the VA examination so that the examiner could consider the treatment records in the issuance of their opinion.  This was not done.  Significantly, the record now contains treatment records which post-date the VA examination which show treatment for COPD which were associated mere days after the examination.  Therefore, the appeal should be remanded so that the VA examiner considers these records.

Moreover, the Board finds that the medical opinion is somewhat unclear and contradictory.  The Board reads the opinion to state that there is at least a 50 percent probability that the Veteran's COPD and emphysema are etiologically related to the Veteran's active service, to include his exposure to aircraft fuels and dust while at the same time, stating that there is at least a 50 percent probability that the Veteran's COPD and emphysema were the result of prolonged smoking of cigarettes with the additive effects of smoking marijuana.

Thus, the development requested by the Board's June 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As a result, in the present case additional development must be conducted.

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA medical records.  

2.  After the development above has been completed, forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the November 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  In rendering the addendum opinion, the examiner should consider all VA outpatient treatment records associated with the claim file since the November 2015 examination and the report should specifically state the records were considered.

Following a review of the relevant medical evidence and the November 2015 DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's COPD and emphysema are etiologically related to the Veteran's active service, to include his exposure to aircraft fuels and dust.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

